        Case 1:17-cr-00262-LGS Document 632 Filed 06/04/20 Page 1 of 1
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 4, 2020
                                      Defendant Natanzon's motion for compassionate release at Dkt. No.
VIA ECF                               619 is denied as moot. The Clerk of Court is respectfully directed to
The Honorable Lorna G. Schofield      close Dkt. No. 619.
United States District Court
Southern District of New York         Dated: June 4, 2020
40 Foley Square                              New York, New York
New York, New York 10007

       RE:    United States v. Natanzon, 17 Cr. 262 (LGS)

Dear Judge Schofield:

        The Government respectfully writes to update the Court regarding Mark Natanzon’s
release from USP Lewisburg. BOP counsel has informed Government counsel that Mark Natanzon
departed USP Lewisburg this morning at approximately 8:22 a.m. As planned, BOP is transferring
Natanzon home to serve the remainder of his sentence.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                       by:
                                             Andrew Thomas
                                             Assistant United States Attorney
                                             (212) 637-2106


cc:    Defense counsel (by ECF)
